





CITATION:
R. v. Warner, 2011
          ONCA 367



DATE: 20110506



DOCKET: C53232



COURT OF APPEAL FOR ONTARIO



Doherty, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Manuel Warner



Appellant



Michael Davies, for the appellant



Dena Bonnet, for the respondent



Heard:  May 6, 2011



On appeal from the sentence imposed by Justice G. Renaud of
          the Ontario Court of Justice on September 1, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The trial judge should have expressly addressed the application of the
Gladue
principles:  see
R. v. Kakekagamick
.  The custodial portion of the
    sentence has been served and we would not interfere at this point in time.  The
    appellant seem to be doing well.  A parole plan has been proposed that includes
    a treatment program.  We strongly urge the parole authorities to implement that
    program as soon as possible.

[2]

The appeal is dismissed.


